PER CURIAM.
The general course of procedure pursued by the court below in this matter was heretofore considered by this court in an opinion reported at 264 Fed. 822. While the particular steps that have since been taken in the cases in the state court were not then before us, the fact is that such steps are but the logical and to be expected sequence of the situation that was then before us, and the possibility of such events was considered by this court when it disposed of the matter.
*980In view of this situation, we find no error in the court below refusing to enjoin such further proceedings in the state court case. Its order is therefore affirmed.